--------------------------------------------------------------------------------



Exhibit 10.2


SUBSCRIPTION AGREEMENT
 
This Subscription Agreement (this “Subscription”) is dated as of April 4, 2019,
by and between Pluristem Therapeutics Inc., a Nevada corporation (the
“Company”), and the investor identified on the signature page hereto (including
its successors and assigns, the “Investor”).
 
RECITALS
 
WHEREAS, subject to the terms and conditions set forth in this Subscription and
pursuant to the Company’s effective registration statement under the Securities
Act of 1933, as amended (the “Securities Act”), on Form S-3 (File No.
333-218916), effective as of June 30, 2017 (as amended and/or supplemented from
time to time, the “Registration Statement”), the Company desires to issue and
sell to the Investor, and the Investor desires to purchase from the Company,
common shares of the Company (the “Securities”) as more fully described in this
Subscription.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Subscription, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:
 
1. Subscription.
 
(a) The Investor agrees to buy, and the Company agrees to sell and issue to the
Investor, up to an aggregate of $1,000,000 of Securities, with the Investor
purchasing the Securities in the amount equal to the Investor’s subscription
amount at the price per share as set forth on the signature page hereto executed
by the Investor (the “Subscription Amount”).
 
(b) The Securities have been registered on the Registration Statement. The
Registration Statement has been declared effective by the Securities and
Exchange Commission (the “SEC”) and is effective on the date hereof. A final
prospectus supplement is attached hereto as Exhibit A and will be delivered to
the Investor as required by law.


(c) The completion of the purchase and sale of the Securities (the “Closing”)
shall take place at the offices of Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo, P.C., located at 666 Third Avenue, New York, New York 10017, or at such
other location(s) or remotely by facsimile transmission or other electronic
means as the parties may mutually agree, on April 8, 2019, or such other date as
agreed between the Company and the Investor. At the Closing, (i) the Investor
shall pay the Subscription Amount by wire transfer of immediately available
funds to the Company to such bank account or accounts as shall be designated by
the Company, (ii) the Company shall cause the Securities to be delivered to the
Investor and shall provide the Investor with a certificate signed by a duly
authorized officer confirming: (a) that the representations and warranties of
the Company set forth in Section 2 are true and correct as of the Closing and
(b) the absence of any material adverse change in the Company, its business, or
prospects since the date of this Subscription and (iii) the Company shall
deliver such certificates and opinions of counsel as are customary for
registered direct transactions as may be reasonably requested by the Investor.
 
2. Representations and Warranties of the Company. The Company represents and
warrants as of the date hereof to the Investor as follows:
 
(a) it has the full corporate power and authority to enter into this
Subscription and to perform all of its obligations hereunder;
  
(b) this Subscription has been duly authorized and executed by, and when
delivered in accordance with the terms hereof, will constitute a valid and
binding agreement of, the Company enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights and remedies of
creditors generally or subject to general principles of equity;
 

--------------------------------------------------------------------------------

(c) the execution and delivery of this Subscription and the consummation of the
transactions contemplated hereby do not conflict with or result in a breach of
the Company’s charter or by-laws, as amended or restated to date, or any other
organizational documents;
 
(d) the Securities, when issued and paid for in accordance with the terms of
this Subscription, will be duly authorized, validly issued, fully paid and
non-assessable;
 
(e) the Registration Statement, at the time it became effective, did not, and as
of the time hereof and as of the Closing, does not, contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading;


(f) this Subscription, the Registration statement, Securities, the offering, and
any associated materials and statements materially comply with all applicable
laws, rules, and regulations, including without limitation United States federal
and state securities laws; and


(g) the Securities are being offered and sold pursuant to the Company’s
effective registration statement under the Securities Act of 1933, as amended
(the “Securities Act”), on Form S-3 (File No. 333-218916), effective as of June
30, 2017.
 
3. Representations, Warranties and Acknowledgments of the Investor.
 
(a) The Investor hereby represents and warrants as of the date hereof to the
Company as follows:


(i) it has the full right, power and authority to enter into this Subscription
and to perform all of its obligations hereunder;


(ii) this Subscription has been duly authorized and executed by the Investor
and, when delivered in accordance with the terms hereof, will constitute a valid
and binding agreement of the Investor enforceable against the Investor in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights and remedies of creditors generally or subject to general principles of
equity;


(iii) the execution and delivery of this Subscription and the consummation of
the transactions contemplated hereby do not conflict with or result in a breach
of the Investor’s governing or organizational documents;


(iv) the Investor has had full access to the prospectus included in the
Registration Statement and the Company’s periodic reports and other information
incorporated by reference therein, and was able to read, review, download and
print such materials, if desired;


(v) at the time the Investor was offered the Securities, it was, and at the date
hereof it is, and on the date of the Closing it will be, an “accredited
investor” as defined in Rule 501(a) under the Securities Act of 1933, as
amended;


(vi) the Investor is knowledgeable, sophisticated and experienced in making, and
is qualified to make, decisions with respect to investments in securities
representing an investment decision like that involved in the purchase of the
Securities;


(vii) the Investor has taken no action which would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Subscription or the transactions contemplated hereby;


(viii) the Investor and its advisors, if any, have had a reasonable opportunity
to ask questions of and receive answers from the Company’s officers and any
other persons authorized by the Company to answer such questions, concerning,
among other related matters, the Securities, the transaction documents and the
business, financial condition, results of operations and prospects of the
Company and all such questions have been answered by the Company to the full
satisfaction of the Investor and its advisors, if any;
 

--------------------------------------------------------------------------------

 
 (ix) the Investor is not relying on the Company or any of its respective
employees or agents with respect to the legal, tax, economic and related
considerations of an investment in the Securities, and the Investor has relied
on the advice of, or has consulted with, only its own Advisors;  and


(x) neither the Investor nor any group of investors (as identified in a public
filing made with the SEC) of which the Investor is a part in connection with the
offering of the Securities, acquired, or obtained the right to acquire, twenty
percent (20%) or more of the Company’s common shares (or securities convertible
into or exercisable for common shares) or the voting power of the Company on a
post-transaction basis.
  
(b) The Investor hereby also represents and warrants as of the date hereof to
the Company that, other than the transactions contemplated hereunder, the
Investor has not, directly or indirectly, nor has any person acting on behalf of
or pursuant to any understanding with the Investor, executed any transactions in
securities of the Company, including “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (“Short Sales”), during the period
commencing from the time that the Investor first became aware of the proposed
transactions contemplated hereunder until the date hereof (the “Discussion
Time”). The Investor has maintained the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction).
  
(c) The Investor acknowledges and agrees that the issuance by the Company of the
Securities will be conditional upon receipt of all necessary regulatory
approvals, including those of the Nasdaq Capital Market and the Tel Aviv Stock
Exchange.
 
4. Covenant of the Investor Regarding Short Sales and Confidentiality. The
Investor hereby covenants that neither it nor any affiliates acting on its
behalf or pursuant to any understanding with it will execute any transactions in
securities of the Company, including Short Sales, during the period after the
Discussion Time and ending at the time that the transactions contemplated by
this Subscription are first publicly announced by the Company through a press
release and/or Current Report on Form 8-K. The Investor hereby covenants that
until such time as the transactions contemplated by this Subscription are
publicly disclosed by the Company through a press release and/or Current Report
on Form 8-K, the Investor will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction.
   
5. Miscellaneous.
 
(a) Each party shall pay the fees and expenses of its Advisors, if any, and all
other expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Subscription. The Company shall pay
all transfer agent fees (including, without limitation, any fees required for
same-day processing of any instruction letter delivered by the Company), stamp
taxes and other taxes and duties levied in connection with the delivery of any
Securities to the Investor.


(b) This Subscription constitutes the entire understanding and agreement among
the parties with respect to its subject matter, and there are no agreements or
understandings with respect to the subject matter hereof which are not contained
in this Subscription.
 
(c) This Subscription may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other party hereto, it being understood that the parties need not sign
the same counterpart. Execution may be made by delivery by facsimile or by
e-mail delivery of a “.pdf” format data file.
 
(d) The provisions of this Subscription are severable and, in the event that any
court or officials of any regulatory agency of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Subscription shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Subscription and this Subscription shall be reformed and construed as if
such invalid or illegal or unenforceable provision, or part of such provision,
had never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible, so long as such construction
does not materially adversely affect the economic rights of either party hereto.
 

--------------------------------------------------------------------------------

(e) All communications hereunder, except as may be otherwise specifically
provided herein, shall be in writing and shall be mailed, hand delivered, sent
by a recognized overnight courier or sent via facsimile or by e-mail delivery
and confirmed by letter, to the party to whom it is addressed at the following
addresses or such other address as such party may advise the other in writing:
 
To the Company: as set forth on the signature page hereto.
 
To the Investor: as set forth on the Investor’s signature page hereto.
 
All notices hereunder shall be effective upon receipt by the party to which it
is addressed.
 
(f) No provision of this Subscription may be waived, modified, supplemented or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Investor, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Subscription shall be deemed
to be a continuing waiver in the future or a waiver of any subsequent default or
a waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
(g) This Subscription shall be governed by and interpreted in accordance with
the laws of the State of New York for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws.


6. Reliance by Placement Agent.  In connection with the offering of the
Securities, Ladenburg Thalmann & Co. Inc., the Company’s placement agent for
this Subscription (the “Placement Agent”), may rely on each representation and
warranty of the Company made herein or pursuant to the terms hereof with the
same force and effect as if such representation or warranty were made directly
to the Placement Agent.  The Placement Agent shall be a third party beneficiary
to this Subscription to the extent provided in this Section 6.


 
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 

 
PLURISTEM THERAPEUTICS INC.


By:/s/ Yaky Yanay________________
 
Name: Yaky Yanay
Title: President and Co-CEO
Address: MATAM Advanced Technology Park, Building No. 5
Haifa, Israel 3508409

 
[Company Signature Page to Subscription Agreement]
 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
Name of Investor: _ARK Genomic Revolution
ETF___________________________________________________
 
Signature of Authorized Signatory of Investor: /s/ Kellen
Carter_____________________________________
 
Name of Authorized Signatory: _ Kellen
Carter_________________________________________________
 
Title of Authorized Signatory: _Corporate
Counsel_______________________________________________
 
Email Address of Authorized Signatory:
_____________________________________________
 
Facsimile Number of Authorized Signatory:
__________________________________________
 
Address for Notice to Investor: 3 E. 28th Street, 7th Floor, NY, NY 10016
 
Address for Delivery of Securities to Investor (if not same as address for
notice) / DWAC Account Number:
 
Subscription Amount: $1,000,000_________


Price per Common Share: $0.70___________


Common Shares: 1,428,571___________
 
EIN Number:
 
[Investor Signature Page to Subscription Agreement]
 

--------------------------------------------------------------------------------

 


Exhibit A
 
Attached

--------------------------------------------------------------------------------





